DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 06/13/2019. Claims 1-10, 13-19 and 20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Peter A Nieves, reg. no. 48,173, on 01/28/20222. 
IN THE CLAIMS
Please amend the claims as follows: 
1. (Currently amended) A method comprising: 
determining, using a mobile device configured to wirelessly connect to a wireless local area network (WLAN) via a wireless access point of the WLAN, wireless configuration data associated with the WLAN, wherein the wireless configuration data comprises a unique identifier of the WLAN; and
 sending the wireless configuration data to a wireless device via an audio port of the mobile device; 
further comprising receiving, from the wireless device and via the audio port of the mobile device, a configuration status of the wireless device, wherein the configuration status is indicative of whether the wireless device is wirelessly connected to the WLAN, 
wherein the audio port of the mobile device is electrically connected to an audio port of the wireless device via a transmission line and the access point is configured to connect the WLAN to a wired network, and
 wherein when the configuration status is indicative that the wireless device is not wirelessly connected to the WLAN, the configuration status comprises an error message, 
Allowable Subject Matter
Claims 1-10, 13-19 and 20 are allowed.
Regarding to claim 1, 14 and 19, the best prior art found during the prosecution of the application, Brown et al Patent Application No. :( US 2012/0079123 A1) hereinafter referred as Brown, in view of Mooring et al US Patent Application No. :( US 2010/0172522 A1) hereinafter referred as Mooring. Brown  teaches the configuration data can comprise at least one of a WiFi profile, a WiMax profile, an identifier of a network access point. The Configuration data enables device to communicate wirelessly with access point via interface, as represented by wireless link. The Access point can comprise any suitable wireless access point to network, including but not limited to a WiFi access point, a WiMax access point. In some implementations, access point 180 can comprise a WiFi access point and hence data 182 comprise any suitable data for communicating with a WiFi access point. Mooring teaches the wired connection. Sound data may be received from the media player  wirelessly via the wireless transceiver  and the wireless connection, which may use any suitable wireless technology for the transmission of sound data. Sound data may also be received through the wired connection interface, which can receive sound data through data port of the electronic unit from the media player through wired connection. Wired connection may include any suitable wired technology for the transmission of sound data. 
After sound data is received from the wired connection interface, it may be processed using sound EQ settings from one or more of the EQ profiles, then transferred to the sound output interface, which together with the processor may convert the received data from the wired connection into audible sound. The device may also receive a wired connection. In response to receiving the wired connection.  However, Brown and Mooring fail to teach the remote system configuration using audio port. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the receiving, from the wireless device and via the audio port of the mobile device, a configuration status of the wireless device, wherein the configuration status is indicative of whether the wireless device is wirelessly connected to the WLAN, wherein the audio port of the mobile device is electrically connected to an audio port of the wireless device via a transmission line and the access point is configured to connect the WLAN to a wired network, 1, 14 and 19 as a whole and further defined by the latest amendments filed on 01/24/2022. Therefore, claims 1, 14 and 19 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642